Citation Nr: 1644752	
Decision Date: 11/29/16    Archive Date: 12/09/16

DOCKET NO.  14-28 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) with secondary depressive disorder and panic attacks.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from November 1967 to August 1970. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which, inter alia, continued the 50 percent evaluation for PTSD with secondary depressive disorder and panic attacks. 

Pursuant to the Veteran's request, he was scheduled for a video conference hearing before a Veterans Law Judge in March 2015.  However, in February 2015, he withdrew his hearing request in conjunction with withdraw of the current appeal discussed infra. 

In the October 2012 rating decision, the RO also denied the Veteran's claim of entitlement to service connection for colon cancer.  The Veteran filed a notice of disagreement and a statement of the case was subsequently issued addressing both the service connection claim for colon cancer and increased rating claim for PTSD.  However, on the July 2014 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran's attorney indicated that the Veteran was only perfecting an appeal of the issue of an increased evaluation for PTSD.  Although the RO certified both issues to the Board in the December 2014 VA Form 8, Certification of Appeal, the Veteran's attorney's subsequent correspondence has clearly demonstrated that the only remaining issue on appeal is the increased evaluation for PTSD.  C.f.  Percy v. Shinseki, 23 Vet. App. 37 (2009); see also Veteran's attorney's February 2015 withdrawal of the appeal and hearing request.  Therefore, the service connection claim for colon cancer is not before the Board and will not be addressed herein.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, in February 2015 the Veteran's attorney indicated that the Veteran wanted to withdraw his appeal as to the issue of an increased evaluation for PTSD with secondary depressive disorder and panic attacks.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for an increased evaluation for PTSD with secondary depressive disorder and panic attacks have been met.  38 U.S.C.A. 
§ 7105 (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific errors of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In February 2015, the Veteran's attorney clearly indicated that the Veteran wanted to withdraw the appeal as to an increased evaluation for PTSD with secondary depressive disorder and panic attacks.  As such, there remain no allegations of errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this issue, and it is dismissed.



ORDER

The appeal as to an evaluation in excess of 50 percent for PTSD with secondary depressive disorder and panic attacks is dismissed.




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


